Citation Nr: 0820212	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
chronic brain syndrome.  

2.  Entitlement to additional special monthly compensation 
(SMC) based on the need for regular aid and attendance or 
housebound benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2007.  The 
hearing transcript has been associated with the claims file.

The issue of entitlement to SMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran's representative, in his 
April 2007 hearing presentation appears to raise a claim for 
a total disability rating for unemployability.  This matter 
is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The evidence does not indicate that the veteran's chronic 
brain syndrome is manifested by severe obsessional rituals; 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function; spatial disorientation; 
impaired impulse control; or neglect of personal appearance 
and hygiene.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for chronic 
brain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9400 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of his and VA's 
respective duties in obtaining evidence, and of the types of 
relevant evidence that he should provide.  In March 2006, the 
veteran was notified that disabilities are rated on the basis 
of diagnostic codes and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The March 2006 letter also 
informed the veteran that the evidence considered when 
determining the appropriate disability rating would include 
evidence pertaining to the condition's impact on employment; 
the nature, severity, and duration of the condition; and how 
the symptoms affect the veteran's ability to work and the 
veteran in general.  Although the September 2003 and March 
2006 notice letters postdated the initial adjudication, no 
prejudice resulted as the claims were subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the chronic brain 
syndrome and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
September 2005 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records and providing VA examinations.  The Board notes that 
the veteran has requested another VA examination.  Another VA 
examination is not necessary, however, as the evidence does 
not indicate that the service-connected chronic brain 
syndrome has undergone an increase in severity since the time 
of the last examination, and the Board finds the evidence 
currently of record is sufficient to establish the current 
severity of the veteran's chronic brain syndrome.  VAOPGCPREC 
11-95 (April 7, 1995).  Consequently, the Board finds that 
the claim is ready for adjudication.  

Increased Rating for Chronic Brain Syndrome

For historical purposes, it is noted that service connection 
was established for chronic brain syndrome by the RO in a 
March 1955 decision, based on evidence that the veteran was 
being treated for a psychosis that had been linked to in-
service encephalitis.  The rating decision assigned a 
noncompensable rating from June 1953 to December 1954, and 
then a temporary 100 percent rating, effective in December 
1954 under 38 C.F.R. § 4.29.  The rating was subsequently 
reduced to 50 percent, effective in October 1961, and the 
evidence indicates that the rating has remained at 50 percent 
since that time, except for a period between February 1967 
and April 1967 when another 100 percent ratings was assigned 
under 38 C.F.R. § 4.29.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The evidence indicates that the veteran has had three 
strokes, beginning in 1997, and two transient ischemic 
attacks in August 2002.  An October 1999 VA treatment record 
reports that a delusional disorder onset earlier that year 
and that the only cognitive-intellectual difficulty 
documented at that time was that the veteran was overly 
circumstantial and tangential which interfered with his 
attention-concentration.  VA treatment notes dating in 
February 2001 and March and April 2002 report the veteran's 
history of having delusions, increased irritability, 
increased anxiety, balance problems, delusion and being 
disorganized.  The records also report that the veteran had 
an apparent defect in memory and retention.

A February 2003 VA occupational therapy record reports the 
veteran's history of anxiety and nervousness and his spouse's 
history that the veteran's memory, strength, and anxiety 
worsened whenever he got sick.  The spouse also reported that 
the veteran was having more "panic attacks", that he could 
not find the right words when speaking, and that he had not 
left the house for anything other than doctor's appointments 
since November 2002.  The spouse also reported that the 
veteran forgot the day of the week on two occasions.  The 
examiner noted that the veteran's facial affect was flat and 
blunted, even when body posture appeared tense and rigid.  
The examiner also noted that the veteran exhibited a 
significant deficit in thought processes and that "[a]t 
times, he appears very perceptive and knowledgeable and then 
[at] other times he cannot solve the simple problem of what 
to do when your mouth gets dry."  Additionally, the examiner 
noted that the veteran expressed what appeared to be some 
paranoid ideation and fixed delusional thoughts and that the 
veteran appeared preoccupied with his thoughts at times.  

A May 2003 VA examination record reports that the "main 
effect" of the veteran's chronic brain syndrome was memory 
problems.  The veteran's spouse also reported a history that 
the veteran was "very sedentary," and that "most of the 
time," the veteran sat and watched television or fell asleep 
in a chair.  The May 2003 VA examiner noted that the 
veteran's speech was slow "apparently due to his strokes," 
though cognitive function appeared fairly normal, and the 
veteran was able to converse and answer several questions 
without problem.  The record reports the veteran's spouse's 
history that the veteran had deteriorated over the last few 
years, and the examiner stated that it was "difficult to 
know for sure whether [the veteran's deterioration] was 
primarily mental or physical, especially in view of the fact 
that he began having strokes in 1997.  

The examiner diagnosed the veteran with "history of 
encephalitis in the service with secondary brain syndrome 
resulting in 'instability and personality changes' with 
memory disturbance, with the memory disturbance being the 
primary problem after discharge".  The examiner also 
diagnosed the veteran with multiple strokes and transient 
ischemic attacks with no definite evidence of any multi-
infarct dementia.  The examiner stated that the "difficulty 
presently is the fact that [the veteran] has two conditions 
that affect the central nervous system."  He stated that the 
"original condition of the encephalitis" resulted in a 
persistent memory impairment and that the memory seemed to 
worsen when the veteran was anxious or when the veteran was 
ill.  The examiner stated that the other problems, such as 
the physical problems in handling minor things like the 
ability to dress himself, was due to the transient ischemic 
attacks and strokes.  The examiner added that the question of 
how much the veteran's symptomatology was due to the strokes 
or the brain syndrome might be more appropriate for a 
neurologist to review.  

March and May 2003 private treatment records report that the 
veteran had slurred and slow speech, psychomotor retardation, 
fairly limited cognitive skills, and limited orientation.  
See March and May 2003 Mile Bluff Clinic records.  

An October 2003 VA neurology examination record reports the 
veteran's history of not reading the paper often, because he 
"can't [sic] understand it very much."  The veteran's 
spouse reported that the veteran's cognitive function had 
deteriorated rapidly" since 2001 and that the veteran had 
severe memory loss, no independent function, and no hobbies.  
She also reported that the veteran was often disoriented as 
to place and that his judgment and problem solving ability 
varied depending on the day.  The examiner noted that the 
veteran had a long-standing delusional system and that the 
veteran was easily distracted, difficult to direct, often 
tangential in his answers, and sometimes perseverative.  
Speech appeared very effortful, though there was no 
stuttering or repeating of words.  The veteran did not appear 
to have left/right confusion, and he was able to follow a 
three-step command without any apparent difficulty.  The 
veteran was fully oriented to person, place, and date, and he 
had no difficulties registering three objects or recalling 
all three objects after long distraction.  The veteran was 
able to spell "world" forward, though he spelled it 
incorrectly backwards.  He was easily able to name objects, 
though he had variable difficulty with parts of objects.  The 
examiner stated that the veteran scored a 26/30 on a mini 
mental examination and noted that the veteran's only 
difficulties were with serial sevens and repeating.  The 
examiner noted that a March 2003 magnetic resonance imaging 
(MRI) record indicated moderate underlying diffuse atrophy 
with more extensive involvement of the frontal lobe and the 
temporal lobes and mild to moderate amount of microvascular 
ischemic changes.  

The examiner summarized the relevant records pertaining to 
the veteran's brain syndrome and stated that the underlying 
cause of the veteran's psychiatric disorder was not clear, 
though it was clear that the veteran's psychiatric issues 
were long-standing and manifest during service.  
Additionally, the examiner reported that the veteran's 
"delusional system, although not documented in the very 
early records, has been documented as stable for at least a 
number of years."  The examiner stated "whether or not an 
organic illness such as Japanese B encephalitis occurred and 
is, at least in part, responsible for [the veteran's] 
psychiatric illness, remains unanswered.  The examiner added 
that "[d]espite the extensive list of problems reported by 
the veteran's spouse to have deteriorated lately, [the 
veteran had] a surprisingly stable mini mental status 
examination, and the examiner noted that the primary 
difficulties were with serial seven calculations, which has 
been documented throughout his entire file.  The examiner 
opined that it was more likely than not that the underlying 
explanation for any progressive deterioration was due to the 
veteran's strokes, rather than the chronic brain syndrome.  

A June 2005 VA treatment record reports that the veteran had 
3/3 recall, tangential thought processes, and was easily 
distracted.  The record also notes that the veteran became 
agitated easily.  The examiner stated that with regard to the 
veteran's cognitive status, it was "very difficult to pry 
apart what component may be due to his psychotic disorder, 
what may be due to cerebrovascular disease, and what may be 
due to a frontotemporal type of dementia."  

A September 2005 VA treatment record reports that the veteran 
had delusions of grandeur and persecution, that the veteran's 
speech rambled due to the veteran's internal agenda and 
limited insight into the nature of the interview, and that 
the veteran repeatedly interrupted the interview to offer 
extraneous information.  The examiner also noted that the 
veteran was overly fixated on an effort to obtain early VA 
records.  The veteran's spouse reported that the veteran had 
frequent angry, but nonviolent, outbursts, that the veteran 
had difficulty with transitions.  The spouse also reported 
that the veteran was unable to process new information in 
order to make rational, informed decisions, and the examiner 
reported that he noticed this inability during the interview.  

The record notes that the veteran was oriented to person, 
place, and time, that the veteran could name the President, 
Vice President, and Governor, and that the veteran could name 
and identify simple objects and could identify similarities 
between simple like objects.  Testing also indicated that the 
veteran could not interpret parables, could not name the 
states bordering Wisconsin, could not recite the alphabet 
forward beyond "S", and could not count backwards from 20.  
The record also notes that the veteran's speech was 
dysarthric and slurred, and thought processes were 
circumstantial and illogical, with looseness of associations 
and ideas of reference.  Affect was congruent with mood and 
there were no perceptual disturbances, but the veteran was 
noted to have delusions.  The examiner diagnosed the veteran 
with dementia and psychotic disorder and assigned a global 
assessment of functioning (GAF) score of 45.  

An October 2005 VA mental health examination record notes 
that the veteran was not able to perform many basic 
activities, such as shaving, cooking, driving, or 
manipulating zippers or snaps, and the veteran's spouse 
reported that the veteran had increasing problems remembering 
how to do learned tasks, that he possibly had some 
psychomotor retardation in the morning, and that the veteran 
spoke with decreased inflection for the past year.  The 
veteran reported having memory problems since service, and he 
stated that his memory was "real bad" and that he could not 
drive anymore because he got lost very easily.  The veteran 
also reported having improved mood secondary to his 
medications, and he stated that he could maintain 
concentration to watch television.  The record notes that the 
veteran denied any symptom that would be consistent with 
delirium, mania, hypomania, obsessions, compulsions, panic 
attacks, posttraumatic stress disorder, or adjustment 
disorder, as well as any recent auditory or visual 
hallucinations, suicidal or homicidal ideation, ideas of 
reference, delusions of grandiosity, somatic delusions, 
delusions of thought broadcasting, thought insertion, or mind 
reading.  The veteran did report feeling as though someone 
tried to shoot and assassinate him at his old residence 
(which he moved from in approximately 2001), however, though 
he did not believe anybody was currently out to harm him.  
The examiner noted that the veteran had a long psychiatric 
history and a long history of treatment for delusions, 
anxiety symptoms, and depressive symptoms and that the 
veteran was currently diagnosed with organic brain syndrome, 
anxiety disorder not otherwise specified, and dementia due to 
strokes (vascular dementia).  

The record reports that the veteran was well-groomed and 
causally dressed.  Speech was quite loud in volume and 
decreased in prosody with a monotone quality, and rate was 
somewhat slowed though fluency was normal.  Spontaneity was 
also normal, "for the most part," with some talkativeness 
without a pressured nature.  The veteran was easily 
interruptible, and psychomotor activity was significant for a 
slightly decreased facial expression during speaking.  Mood 
was euthymic, and affect was bright, non-labile, and of 
normal range and intensity.  Thought processes were very 
circumstantial at best and often tangential and interspersed 
with some flights of ideas; there was no frank loose 
association, however.  The record indicates that the veteran 
denied current hallucinations and suicidal or homicidal 
ideation, but voiced what "may be a paranoid delusion when 
speaking of the fact in his mind that someone tried to 
assassinate him right before he moved" in 2001.  Other 
thought content was significant for perseveration in regards 
to the idea that in-service shots caused memory problems and 
that typhoid inoculation may have produced problems.  
Abstracting ability was fair to poor with a concrete nature.  
Fund of information was good.  Reasoning and judgment were 
fair and insight was fair to poor.  Intellectual functioning 
was low average based on vocabulary and syntax.  

The examiner stated that he believed it was "highly unlikely 
that the veteran's current memory impairments, which have 
presented in the context of cerebral vascular disease and 
cerebrovascular accidents, would be secondary to his service-
connected brain syndrome."  The examiner explained that the 
timing of the veteran's deficit seemed to be connected to 
other medical problems, and he noted that the fact that, 
prior to the strokes, the veteran was able to raise foster 
children, run a farm, be gainfully employed and retire from 
employment despite a service-connected organic brain syndrome 
seemed to indicated that his memory loss was certainly not 
progressive over time but would more likely be representative 
of a more accelerated course in the years since his first 
documented stroke.  The examiner stated that the MRI results 
supported a diagnosis of frontotemporal dementia and he noted 
that the veteran carried a diagnosis of vascular dementia, 
which the examiner believed could explain the veteran's 
apraxia and problems with executive functioning.  The 
examiner added that based on neuropsychological testing, a 
delusional disorder alone was highly unlikely to produce the 
current apraxia and executive functioning symptoms in the 
veteran.  

The examiner diagnosed the veteran with dementia, anxiety 
disorder not otherwise specified, and delusional disorder by 
history and assigned a global assessment of functioning score 
of 54.  The examiner stated that the veteran's service 
connected brain syndrome was sufficient to cause some social 
impairment due to the veteran's possibly delusional thought 
content, but not functional impairment in terms of activities 
of daily living or the ability to protect himself from 
hazards; rather, he believed the veteran's difficulties with 
activities of daily living and problems with other aspects of 
life in his home were most likely due to medical problems 
apart from his service-connected organic brain syndrome.  

An October 2005 VA treatment record reports the veteran's 
spouse's history that the veteran had increased irritability 
and increased memory problems.  The veteran denied panic 
attacks, hallucinations, and suicidal or homicidal ideation.  
The examiner noted that the veteran was alert and oriented to 
time, place, and person; thought processes were linear and 
goal-directed; and thought content showed no delusions or 
obsessions.  Mood was depressed with anxious and restricted 
affect, and speech was monotone, but of regular rate and 
rhythm.  The examiner diagnosed the veteran with organic 
brain syndrome and anxiety disorder and assigned a global 
assessment of functioning score of 50.  

November and December 2005 VA treatment records report that 
the veteran's mood was euthymic; affect was stable; the 
veteran showed greater fluctuation in his voice and the 
veteran showed less obsessive rumination, though he was still 
preoccupied with obtaining past records.  The veteran's 
spouse also reported that the veteran's irritability and 
anger were diminished, though she stated that he continued to 
have irrational behavior.  Delusional thoughts were also 
noted.  

A February 2006 VA treatment record reports the veteran's 
history of a significant improvement in mood, and the 
veteran's spouse reported that the veteran "was a lot better 
to get along with, though he still had his moments" and was 
still delusional.  The examiner noted that the veteran was 
more spontaneous with a normal range of affect, and the 
veteran was oriented to time, place and person.  The examiner 
also reported that the veteran had an increased amount of 
monotone speech and that speech was also intrusive, vague, 
and with delusional content at times.  Additionally, the 
examiner stated that the veteran had a deficit in recent 
memory.  The examiner assessed the veteran with vascular 
dementia.  

An August 2006 VA treatment record reports that the veteran 
continued to show some cognitive deficit and delusional 
thinking, though he was oriented to time, place, and person 
and mood was euthymic with a normal range of affect.  
Additionally, speech was of regular rate and rhythm; thought 
process was linear and goal-directed; thought content showed 
no obsession; and there was no history of suicidal or 
homicidal ideation or hallucination.  The examiner diagnosed 
the veteran with vascular dementia with delusion.  

The veteran and his spouse testified at a personal hearing in 
April 2007.  At the hearing, the veteran's spouse testified 
that he has difficulty remembering things and that he asked 
the same questions repeatedly.  Additionally, she testified 
that the veteran does not leave the house often or do much of 
anything for himself due to his brain syndrome.  

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

The evidence does not indicate that the veteran has near-
continuous panic or depression, consistently diminished 
affect, spatial disorientation, suicidal ideation, or 
obsessinal rituals, and although the veteran is reported to 
be irritable, there is no evidence of periods of violence or 
other behavior indicative of impaired impulse control.  
Additionally, although the records report histories and 
findings of a deterioration of the veteran's mental and 
cognitive facilities since approximately 2001, manifested by 
impaired speech, delusion, isolation, and inability to 
perform activities of daily living, and global assessment of 
functioning (GAF) scores indicating serious symptoms or 
serious impairment, these findings have been attributed to 
the veteran's strokes rather than his chronic brain syndrome.  
The Board notes that the evidence does contain evidence that 
the veteran's brain syndrome results (or possibly results) in 
memory impairment, delusion, and social impairment.  An 
evaluation may not be assigned solely on the basis of social 
impairment, however, (see 38 C.F.R. § 4.126), and on the 
whole, the evidence does not indicate that the residuals of 
the service-connected chronic brain syndrome results in 
deficiencies in most areas that would warrant a rating in 
excess of 50 percent.  Consequently, the veteran's claim is 
denied.  


ORDER

A rating in excess of 50 percent for chronic brain syndrome 
is denied.  


REMAND

A review of the record indicates that the veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) for the claim of entitlement to SMC.  
Consequently, this claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


